EXHIBIT 10.11.4

 

SECURITY AGREEMENT

 

Dated as of October 6, 2003

 

from

 

The Grantors referred to herein

 

as Grantors

 

to

 

General Electric Capital Corporation

 

as Collateral Agent

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

   Grant of Security    3

SECTION 2.

   Security for Obligations    8

SECTION 3.

   Grantors Remain Liable    8

SECTION 4.

   Delivery and Control of Security Collateral    9

SECTION 5.

   Delivery and Control of the Account Collateral; Maintaining the Collateral
Account.    10

SECTION 6.

   Investing of Amounts in the Collateral Account    11

SECTION 7.

   Release of Amounts    11

SECTION 8.

   Representations and Warranties    11

SECTION 9.

   Further Assurances.    15

SECTION 10.

   As to Equipment and Inventory.    16

SECTION 11.

   Insurance.    17

SECTION 12.

   Place of Perfection; Records; Collection of Receivables.    18

SECTION 13.

   As to Intellectual Property Collateral.    18

SECTION 14.

   Voting Rights; Dividends; Etc.    20

SECTION 15.

   As to the Assigned Agreements.    22

SECTION 16.

   Payments Under the Assigned Agreements.    23

SECTION 17.

   Transfers and Other Liens; Additional Shares.    23

SECTION 18.

   Collateral Agent Appointed Attorney-in-Fact    23

SECTION 19.

   Collateral Agent May Perform    24

SECTION 20.

   The Collateral Agent’s Duties.    24

SECTION 21.

   Remedies    25

SECTION 22.

   Indemnity and Expenses.    27

SECTION 23.

   Amendments; Waivers; Additional Grantors; Etc.    28

 

i



--------------------------------------------------------------------------------

SECTION 24.

   Notices, Etc.    28

SECTION 25.

   Continuing Security Interest; Assignments under the Credit Agreement    29

SECTION 26.

   Release; Termination.    29

SECTION 27.

   Security Interest Absolute    30

SECTION 28.

   Execution in Counterparts    31

SECTION 29.

   The Mortgage    31

SECTION 30.

   Governing Law    31

SECTION 31.

   Intercreditor and Subordination Agreement.    31

 

ii



--------------------------------------------------------------------------------

Schedules

         

Schedule I

   -    Pledged Shares and Pledged Debt

Schedule II

   -    Assigned Agreements

Schedule III

   -    Locations of Equipment and Inventory

Schedule IV

   -    Jurisdiction of Organization and Federal Tax Identification Number

Schedule V

   -    Patents, Trademarks and Trade Names, Copyrights and Licenses

Schedule VI

   -    Securities Accounts

Exhibits

         

Exhibit A

   -    Form of Security Agreement Supplement

Exhibit B

   -    Form of Consent and Agreement

Exhibit C

   -    Form of Intellectual Property Security Agreement

Exhibit D

   -    Form of Intellectual Property Security Agreement Supplement

Exhibit E

   -    Form of Securities Account Control Agreement

 

 

iii



--------------------------------------------------------------------------------

Execution Copy

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT is dated as of October 6, 2003, among Interstate
FiberNet, Inc., a Delaware corporation (the “Borrower”), ITC^ DeltaCom, Inc.
(the “Parent”), the other Persons listed on the signature pages hereto and the
Additional Grantors (as defined in Section 23(b)) (the Borrower, the Parent, the
Persons so listed and the Additional Grantors being, collectively, the
“Grantors”) to General Electric Capital Corporation, as collateral agent
(together with any successor collateral agent appointed pursuant to Article VIII
of the Credit Agreement (as hereinafter defined), the “Collateral Agent”) for
the Secured Parties. Any capitalized term used herein and not otherwise defined
has the meaning set forth in the Credit Agreement.

 

PRELIMINARY STATEMENTS:

 

1. Pursuant to the Credit Agreement, dated as of March 30, 2001, as amended (the
“Original BTI Credit Agreement”), among Business Telecom, Inc. (“BTI, Inc.”), as
Borrower, BTI Telecom Corp. (“BTI”), Business Telecom of Virginia, Inc. and FS
Multimedia, Inc., as guarantors, General Electric Capital Corporation, as agent
and lender, and the other lenders named therein, such lenders made available to
BTI, Inc. a term loan in the maximum principal amount of $89,000,000 secured by
all of the assets of BTI, Inc. and guarantied by the Credit Parties (as defined
in the Original BTI Credit Agreement), which guaranty is secured, in part, by a
pledge of the stock of BTI, Inc.

 

2. Pursuant to the Credit Agreement, dated as of April 5, 2000, (the “Original
ITCD Credit Agreement”), among the Borrower, the Parent, the subsidiary
guarantors listed on the signature pages thereof, and the banks, financial
institutions and other institutional lenders from time to time parties thereto
as lenders or agents, such lenders made available to the Borrower $160,000,000,
consisting of $100,000,000 under the Tranche 1 Term B Facility, as defined in
the Original ITCD Agreement, and $60,000,000 under the Tranche 2 Term B
Facility, as defined in the Original ITCD Agreement in order to finance (a)
working capital and certain capital expenditures (including the build-out of the
collocation and data services businesses) and other general corporate purposes
and (b) the purchase of certain equipment, respectively.

 

3. The Parent, the Borrower, the subsidiary guarantors listed on the signature
pages thereof, and the banks, financial institutions and other institutional
lenders from time to time parties thereto as lenders or agents, entered into an
amendment and restatement of the Original ITCD Credit Agreement, dated as of
October 29, 2002 (the “First Amended ITCD Credit Agreement”).

 

4. The Board of Directors of the Parent has determined that it is advisable and
in the best interests of the Parent’s stockholders, and consistent with and in
furtherance of the Parent’s business strategies and goals, for the Parent to
acquire indirectly all of the

 

1



--------------------------------------------------------------------------------

outstanding shares of BTI through the merger of 8DBC1 Corp., a North Carolina
corporation and wholly owned direct subsidiary of the Parent (“Merger Co.”),
with and into BTI (the “Merger”) upon the terms and subject to the conditions
set forth in the Agreement and Plan of Merger, dated as of July 2, 2003, among
BTI, the parties identified on the signature pages thereto as the “WCAS
Securityholders,” the Parent and Merger Co. (as amended, the “Merger
Agreement”).

 

5. The Board of Directors of BTI and the Board of Directors of Merger Co. have
each determined that it is advisable and in the best interests of their
shareholders, and consistent with and in furtherance of their business
strategies and goals, for the Parent to acquire indirectly all of the
outstanding shares of BTI through the Merger upon the terms and subject to the
conditions set forth in the Merger Agreement.

 

6. Immediately following the consummation of the Merger, the Borrower and BTI
will each be direct wholly owned subsidiaries of the Parent and will each be
parent companies of wholly owned subsidiaries.

 

7. In connection with the closing of the transactions contemplated by the Merger
Agreement, the aggregate principal amount of the loans advanced to the Borrower
by the lenders pursuant to the First Amended ITCD Credit Agreement and
$30,000,000 of the aggregate principal amount of the loans advanced to BTI, Inc.
pursuant to the Original BTI Credit Agreement shall be restructured, continued,
converted and consolidated by means of an amendment and restatement of the First
Amended ITCD Credit Agreement, pursuant to the First Lien Credit Agreement.

 

8. In connection with the closing of the transactions contemplated by the Merger
Agreement, $55,715,294 aggregate principal amount of the loans advanced to BTI,
Inc. under the Original BTI Credit Agreement are being restructured, continued,
converted and consolidated, pursuant to the Credit Agreement, dated as of even
date herewith, among the Parent, the Borrower, the Guarantors, the Lender
Parties, the Administrative Agent and the Collateral Agent (the “Credit
Agreement”).

 

9. In order to, among other things, confirm the relative priorities of the Liens
on the Collateral, the parties to the Credit Agreement and the parties to the
First Lien Credit Agreement are entering into the Intercreditor and
Subordination Agreement.

 

10. Pursuant to the Credit Agreement, each Grantor is entering into this
Agreement in order to grant to the Collateral Agent for the ratable benefit of
the Secured Parties a security interest in substantially all of its personal
property and fixtures now owned or hereafter acquired.

 

11. Each Grantor is the owner of the shares (the “Initial Pledged Shares”) of
capital stock set forth opposite such Grantor’s name on and as otherwise
described in Part I of Schedule I hereto and issued by the corporations named
therein and of the indebtedness (the “Initial Pledged Debt”) set forth opposite
such Grantor’s name on and as otherwise described in Part II of Schedule I
hereto and issued by the obligors named therein.

 

2



--------------------------------------------------------------------------------

12. The Borrower has opened a collateral securities account, Account No.
0001038377 (the “Collateral Account”), with Wells Fargo Bank Minnesota, National
Association (ABA #121000248), at its office in Minneapolis, MN 55479, acting in
its capacity as the Collateral Agent as defined in the First Lien Credit
Agreement (the “First Lien Collateral Agent”) in the name of the First Lien
Collateral Agent, Corporate Trust Clearing, and under the sole control and
dominion of the First Lien Collateral Agent and subject to the terms of the
First Lien Credit Agreement and the Intercreditor and Subordination Agreement.

 

13. The Parent has security entitlements (the “Pledged Security Entitlements”)
with respect to all the financial assets (the “Pledged Financial Assets”)
credited from time to time to the Parent’s accounts as otherwise described in
Schedule VI (each a “Securities Account” and collectively the “Securities
Accounts”).

 

14. It is a condition precedent to the execution and delivery of the Credit
Agreement that the Grantors shall have granted the security interest and made
the pledge contemplated by this Agreement.

 

15. Each Grantor shall derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents.

 

16. Unless otherwise defined in this Agreement or in the Credit Agreement, terms
defined in Article 8 or 9 of the Uniform Commercial Code in effect in the State
of New York (“N.Y. Uniform Commercial Code”) and/or in the Federal Book Entry
Regulations (as defined below) are used in this Agreement as such terms are
defined in such Article 8 or 9 and/or the Federal Book Entry Regulations. The
term “Federal Book Entry Regulations” means (a) the federal regulations
contained in Subpart B (“Treasury/Reserve Automated Debt Entry System (TRADES)”)
governing book-entry securities consisting of U.S. Treasury bonds, notes and
bills and Subpart D (“Additional Provisions”) of 31 C.F.R. Part 357, 31 C.F.R. §
357.2, § 357.10 through § 357.14 and § 357.41 through § 357.44 and (b) to the
extent substantially identical to the federal regulations referred to in clause
(a) above (as in effect from time to time), the federal regulations governing
other book-entry securities.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender Parties to enter into the Credit Agreement, each Grantor hereby agrees
with the Collateral Agent for the ratable benefit of the Secured Parties as
follows:

 

SECTION 1. Grant of Security. Subject to the terms and conditions of the
Intercreditor and Subordination Agreement, each Grantor hereby pledges to the
Collateral Agent for the ratable benefit of the Secured Parties (subject to the
terms of this Agreement), and hereby grants to the Collateral Agent for the
ratable benefit of the Secured Parties a security interest in, such Grantor’s
right, title and interest in and to the following, in each case as to each type
of property described below, whether now owned or hereafter acquired by such
Grantor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

 

3



--------------------------------------------------------------------------------

(a) all equipment in all of its forms, all fixtures and all parts thereof and
all accessions thereto (any and all such equipment, fixtures, parts and
accessions being the “Equipment”);

 

(b) all inventory in all of its forms including, without limitation, (i) all raw
materials and work in process therefor, finished goods thereof and materials
used or consumed in the manufacture, production, preparation or shipping
thereof, (ii) goods in which such Grantor has an interest in mass or a joint or
other interest or right of any kind (including, without limitation, goods in
which such Grantor has an interest or right as consignee) and (iii) goods that
are returned to or repossessed or stopped in transit by such Grantor) and all
accessions thereto and products thereof and documents therefor (any and all such
inventory, accessions, products and documents being the “Inventory”);

 

(c) all accounts, chattel paper, instruments, deposit accounts, general
intangibles and other obligations of any kind, whether or not arising out of or
in connection with the sale or lease of goods or the rendering of services and
whether or not earned by performance, and all rights now or hereafter existing
in and to all security agreements, leases and other contracts securing or
otherwise relating to any such accounts, chattel paper, instruments, deposit
accounts, general intangibles or obligations (any and all such accounts, chattel
paper, instruments, deposit accounts, general intangibles and obligations, to
the extent not referred to in clause (d), (e) or (f) below, being the
“Receivables”);

 

(d) the following (the “Security Collateral”):

 

(i) the Initial Pledged Shares and the certificates, if any, representing the
Initial Pledged Shares, and all dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Shares;

 

(ii) the Initial Pledged Debt and the instruments, if any, evidencing the
Initial Pledged Debt, and all interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Initial Pledged Debt;

 

(iii) all additional shares of capital stock in other corporations from time to
time acquired by such Grantor in any manner (such shares, together with the
Initial Pledged Shares, being the “Pledged Shares”) and the certificates, if
any, representing such additional shares, and all dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares;

 

(iv) all additional indebtedness from time to time owed to such Grantor (such
indebtedness, together with the Initial Pledged Debt, being the “Pledged Debt”)
and the instruments, if any, evidencing such indebtedness, and all interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness;

 

4



--------------------------------------------------------------------------------

(v) the Securities Accounts, all Pledged Security Entitlements with respect to
all Pledged Financial Assets from time to time credited to the Securities
Accounts, and all Pledged Financial Assets, and all dividends, interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Security Entitlements or such Pledged Financial Assets; and

 

(vi) all other investment property (including, without limitation, all (A)
securities, whether certificated or uncertificated, (B) security entitlements,
(C) securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
interest, distributions, value, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such investment property;

 

(e) each of the agreements listed on Schedule II hereto, each of the agreements
set forth on the supplemental list of Material Contracts delivered by the Parent
pursuant to Section 5.01(n)(iii) of the Credit Agreement (the “Supplemental
List”), and each Hedge Agreement to which such Grantor is now or may hereafter
become a party, in each case as such agreements may be amended, amended and
restated, supplemented or otherwise modified from time to time (collectively,
the “Assigned Agreements”), including, without limitation, (i) all rights of
such Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of such Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Assigned
Agreements, (iii) claims of such Grantor for damages arising out of or for
breach of or default under the Assigned Agreements and (iv) the right of such
Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);

 

(f) the following (collectively, the “Account Collateral”):

 

(i) the Collateral Account, all financial assets from time to time credited to
the Collateral Account (including, without limitation, all Cash Equivalents from
time to time credited to the Collateral Account) and all dividends interest,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
financial assets;

 

(ii) all deposit accounts of such Grantor from time to time, all funds held
therein and all certificates and instruments, if any, from time to time
representing or evidencing such deposit accounts, other than any deposit account

 

5



--------------------------------------------------------------------------------

(including funds held therein and all certificates or instruments representing
or evidencing such deposit accounts) that is used solely for the purpose of
holding or making payment of payroll or employee incentive plans (“Payroll
Accounts”);

 

(iii) all notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Collateral Agent for or on behalf of such Grantor, including, without
limitation, those delivered or possessed in substitution for or in addition to
any or all of the then existing Account Collateral; and

 

(iv) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Account Collateral; and

 

(g) the following (collectively, the “Intellectual Property Collateral”):

 

(i) all United States, international and foreign patents, patent applications
and statutory invention registrations, including, without limitation, the
patents and patent applications set forth in Schedule V hereto (as such Schedule
V may be supplemented from time to time by supplements to this Agreement, each
such supplement being in substantially the form of Exhibit D hereto (an “IP
Security Agreement Supplement”), executed and delivered by such Grantor to the
Collateral Agent from time to time), together with all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations thereof, all
inventions therein, all rights therein provided by international treaties or
conventions and all improvements thereto, and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto (the
“Patents”);

 

(ii) all trademarks (including, without limitation, service marks),
certification marks, collective marks, trade dress, logos, domain names, product
configurations, trade names, business names, corporate names and other source
identifiers, whether or not registered, whether currently in use or not,
including, without limitation, all common law rights and registrations and
applications for registration thereof, including, without limitation, the
trademark registrations and trademark applications set forth in Schedule V
hereto (as such Schedule V may be supplemented from time to time by IP Security
Agreement Supplements executed and delivered by such Grantor to the Collateral
Agent from time to time), and all other marks registered in the U.S. Patent and
Trademark Office or in any office or agency of any State or Territory of the
United States or any foreign country (but excluding any United States
intent-to-use trademark application prior to the filing and acceptance of a
Statement of Use or an Amendment to allege use in connection therewith to the
extent that a valid security interest may not be taken in such an intent-to-use
trademark application under applicable law), and all rights therein provided by
international treaties or conventions, all reissues, extensions and renewals of
any of the foregoing, together in each case with the goodwill of

 

6



--------------------------------------------------------------------------------

the business connected therewith and symbolized thereby, and all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto (the
“Trademarks”);

 

(iii) all copyrights, copyright applications, copyright registrations and like
protections in each work of authorship, whether statutory or common law, whether
published or unpublished, any renewals or extensions thereof, all copyrights of
works based on, incorporated in, derived from, or relating to works covered by
such copyrights, including, without limitation, the copyright registrations and
copyright applications set forth in Schedule V hereto (as such Schedule V may be
supplemented from time to time by IP Security Agreement Supplements executed and
delivered by such Grantor to the Collateral Agent from time to time), together
with all rights corresponding thereto throughout the world and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(the “Copyrights”);

 

(iv) all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information (the “Trade
Secrets”);

 

(v) all computer software programs and databases (including, without limitation,
source code, object code and all related applications and data files), firmware
and documentation and materials relating thereto, and all rights with respect to
the foregoing, together with any and all options, warranties, service contracts,
program services, test rights, maintenance rights, improvement rights, renewal
rights and indemnifications and any substitutions, replacements, additions or
model conversions of any of the foregoing (the “Computer Software”);

 

(vi) all license agreements, permits, authorizations and franchises, whether
with respect to the Patents, Trademarks, Copyrights, Trade Secrets or Computer
Software or with respect to the patents, trademarks, copyrights, trade secrets,
computer software or other proprietary right of any other Person, including,
without limitation, the license agreements set forth in Schedule V hereto (as
such Schedule V may be supplemented from time to time by IP Security Agreement
Supplements executed and delivered by such Grantor to the Collateral Agent from
time to time), and all income, royalties and other payments now or hereafter due
and/or payable with respect thereto, subject, in each case, to the terms of such
license agreements, permits, authorizations and franchises (the “Licenses”); and

 

(vii) any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the Patents, Trademarks,

 

7



--------------------------------------------------------------------------------

Copyrights, Trade Secrets, Computer Software or Licenses together with the
right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and

 

(h) all proceeds of any and all of the Collateral (including, without
limitation, proceeds that constitute property of the types described in clauses
(a) through (g) of this Section 1 and this clause (h)) and, to the extent not
otherwise included, all (i) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral and (ii) cash.

 

Notwithstanding anything in this Section 1 or any other provision of this
Agreement to the contrary, the Collateral shall not include: (i) any general
intangibles or other rights or property arising under or subject to any
contracts, instruments, licenses, permits or other documents (including, without
limitation, the Assigned Agreements referred to in the third sentence of Section
8(g)) as to which the grant of a security interest would constitute a violation
of a valid and enforceable restriction (whether arising by contract or under law
or governmental regulation) in favor of a third party (including a governmental
authority) on such grant or a violation of law or governmental regulation,
unless and until any required consents shall have been obtained or, (ii) any
equipment and related computer programs, documentation, licenses and
sublicenses, and any other property, and any additions, attachments and
accessions to, and replacements of, any of the foregoing, any agreements with
the lessor or supplier of any or all of the foregoing and purchase orders
submitted to such supplier, and any products and proceeds of any of the
foregoing, pledged as collateral to secure, or otherwise subject to (A) the GECC
Capital Lease, the NTFC Capital Lease or any other Capitalized Lease
constituting Surviving Debt as of the Amendment Effective Date or (B) any
Capitalized Lease permitted under Section 5.02(b) of the Credit Agreement and
entered into by any Loan Party after the Amendment Effective Date.

 

SECTION 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, premiums, penalties, indemnifications, contract causes of action, costs,
expenses or otherwise (all such Obligations being the “Secured Obligations”).

 

Without limiting the generality of the foregoing, this Agreement secures, as to
each Grantor, the payment of all amounts that constitute part of the Secured
Obligations and would be owed by such Grantor to any Secured Party under the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
a Loan Party.

 

SECTION 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from

 

8



--------------------------------------------------------------------------------

any of its duties or obligations under the contracts and agreements included in
the Collateral and (c) no Secured Party shall have any obligation or liability
under the contracts and agreements included in the Collateral by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

SECTION 4. Delivery and Control of Security Collateral

 

(a) All certificates or instruments representing or evidencing Security
Collateral shall be delivered to and held by or on behalf of the First Lien
Collateral Agent pursuant hereto and the Intercreditor and Subordination
Agreement and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the First Lien Collateral Agent. The First
Lien Collateral Agent shall have the right, at any time in its discretion and
without notice to any Grantor, to transfer to or to register in the name of the
First Lien Collateral Agent or any of its nominees any or all of the Security
Collateral, subject only to the revocable rights specified in Section 14(a). In
addition, the First Lien Collateral Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.
Also, the First Lien Collateral Agent shall have the right at any time to
convert Security Collateral consisting of financial assets credited to the
securities account to Security Collateral consisting of financial assets held
directly by the First Lien Collateral Agent, and to convert Security Collateral
consisting of financial assets held directly by the First Lien Collateral Agent
to Security Collateral consisting of financial assets credited to the securities
account.

 

(b) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes an uncertificated security, such Grantor
shall cause the issuer thereof either (i) to register the First Lien Collateral
Agent as the registered owner of such security or (ii) to agree in writing with
such Grantor and the First Lien Collateral Agent that such issuer shall comply
with instructions with respect to such security originated by the First Lien
Collateral Agent without further consent of such Grantor, such agreement to be
in form and substance satisfactory to the First Lien Collateral Agent.

 

(c) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a security entitlement, such Grantor
shall cause the securities intermediary with respect to such security
entitlement either (i) to identify in its records the First Lien Collateral
Agent as the entitlement holder of such security entitlement against such
securities intermediary or (ii) to agree in writing with such Grantor and the
First Lien Collateral Agent that such securities intermediary shall comply with
entitlement orders (that is, notifications communicated to such securities
intermediary directing transfer or redemption of the financial asset to which
such Grantor has a security entitlement) originated by the First Lien Collateral
Agent without further consent of such Grantor, such agreement to be
substantially in the form of Exhibit E attached hereto or otherwise in form and
substance satisfactory to the Collateral Agent (such agreement being a
“Securities Account Control Agreement”).

 

9



--------------------------------------------------------------------------------

(d) With respect to any Security Collateral in which any Grantor has any right,
title or interest and that constitutes a commodity contract, such Grantor shall
cause the commodity intermediary with respect to such commodity contract to
agree in writing with such Grantor and the First Lien Collateral Agent that such
commodity intermediary shall apply any value distributed on account of such
commodity contract as directed by the First Lien Collateral Agent without
further consent of such Grantor, such agreement to be in form and substance
satisfactory to the First Lien Collateral Agent (such agreement being a
“Commodity Account Control Agreement,” and all such agreements together with all
Securities Account Control Agreements, being collectively, the “Control
Agreements”).

 

(e) No Grantor shall change or add any securities intermediary or commodity
intermediary that maintains any securities account or commodity account in which
any of the Collateral is credited or carried, or change or add any such
securities account or commodity account, in each case without first complying
with the above provisions of this Section 4 in order to perfect the security
interest granted hereunder in such Collateral.

 

SECTION 5. Delivery and Control of the Account Collateral; Maintaining the
Collateral Account.

 

(a) Promptly after opening an account (other than a Payroll Account) with a bank
or other financial institution not subject to an account control agreement, each
Grantor shall cause the execution and delivery of an account control agreement
or cash management agreement, as applicable, with such bank or financial
institution in favor of the First Lien Collateral Agent, in form and substance
reasonably satisfactory to the First Lien Collateral Agent, and subject to the
Intercreditor and Subordination Agreement.

 

(b) So long as any Advance or any other Obligation of any Loan Party under any
Loan Document shall remain unpaid, any Secured Hedge Agreement shall be in
effect or any Lender shall have any Commitment under the Credit Agreement:

 

(i) The Borrower shall maintain the Collateral Account with the First Lien
Collateral Agent or another commercial bank acceptable to the First Lien
Collateral Agent and that has entered into a Securities Account Control
Agreement (the First Lien Collateral Agent or any bank with which the Collateral
Account is maintained being a “Collateral Bank”).

 

(ii) It shall be a term and condition of the Collateral Account, notwithstanding
any term or condition to the contrary in any other agreement relating to the
Collateral Account, as the case may be, and except as otherwise provided by the
provisions of Sections 7 and 21, the First Lien Credit Agreement and the
Intercreditor and Subordination Agreement, that no amount (including

 

10



--------------------------------------------------------------------------------

interest on Cash Equivalents credited thereto) shall be paid or released to or
for the account of, or withdrawn by or for the account of, the Borrower or any
other Person from the Collateral Account.

 

(iii) Each Grantor shall deposit in the Collateral Account or pay to the First
Lien Collateral Agent for deposit in the Collateral Account all funds
contemplated by Section 2.05(b)(ii) of the First Lien Credit Agreement in
accordance with the terms thereof.

 

SECTION 6. Investing of Amounts in the Collateral Account. The First Lien
Collateral Agent shall, subject to the provisions of Sections 7 and 21, the
First Lien Credit Agreement and the Intercreditor and Subordination Agreement,
from time to time direct the Collateral Bank to (a) invest amounts received with
respect to the Collateral Account in such Cash Equivalents credited to the
Collateral Account as the Borrower may select and the First Lien Collateral
Agent may approve and (b) invest interest paid on the Cash Equivalents referred
to in clause (a) above, and reinvest other proceeds of any such Cash Equivalents
that may mature or be sold, in each case in such Cash Equivalents credited to
the Collateral Account as the Borrower may select and the First Lien Collateral
Agent may approve. Interest and proceeds that are not invested or reinvested in
Cash Equivalents as provided above shall be deposited and held in a deposit
account with the Collateral Bank in the name of the First Lien Collateral Agent
and under the sole control and dominion of the First Lien Collateral Agent, such
deposit account to be deemed to constitute part of the Collateral Account. In
addition, the First Lien Collateral Agent shall have the right at any time to
direct the Collateral Bank to exchange such Cash Equivalents for similar Cash
Equivalents of smaller or larger determinations, or for other Cash Equivalents,
credited to the Collateral Account.

 

SECTION 7. Release of Amounts. So long as no Default shall have occurred and be
continuing, the First Lien Collateral Agent shall direct the applicable
Collateral Bank to pay and release to the Borrower or at its order or, at the
request of the Borrower, to the Administrative Agent under the First Lien Credit
Agreement to be applied to the Obligations of the Borrower under the First Lien
Loan Documents, such amount, if any, as is then on deposit in the Collateral
Account, as the case may be, to the extent permitted to be released under the
terms of the First Lien Credit Agreement and the Intercreditor and Subordination
Agreement.

 

SECTION 8. Representations and Warranties. Each Grantor represents and warrants
as follows:

 

(a) All of the Equipment and Inventory of such Grantor are located at the places
specified therefor in Schedule III hereto or at such other places as such
Grantor shall have specified in writing to the Collateral Agent (and upon
notification to the Collateral Agent of such additional places, Schedule III
shall be automatically amended to include such other places). The jurisdiction
of organization of such Grantor is specified in Schedule IV hereto, as such
Schedule IV may be amended from time to time pursuant to Section 12(a). Such
Grantor’s federal tax identification number is set forth opposite such Grantor’s
name in Schedule IV hereto. All Security Collateral consisting of certificated
securities and instruments has been delivered to the First Lien Collateral
Agent. None of the Receivables or Agreement Collateral is evidenced by a
promissory note or other instrument that has not been delivered to the First
Lien Collateral Agent.

 

11



--------------------------------------------------------------------------------

(b) Such Grantor is the legal and beneficial owner of the Collateral of such
Grantor free and clear of any Lien, claim, option or right of others, except for
the security interest created under this Agreement or permitted under the Credit
Agreement or the First Lien Credit Agreement and except for rights of others
under any License. No effective financing statement or other instrument similar
in effect covering all or any part of such Collateral or listing such Grantor or
any trade name of such Grantor as debtor is on file in any recording office,
except such as may have been filed in favor of the Collateral Agent relating to
the Loan Documents or as otherwise permitted under the Credit Agreement or the
First Lien Credit Agreement. Such Grantor has the trade names listed on Schedule
V hereto.

 

(c) Such Grantor has exclusive possession and control of the Equipment and
Inventory other than Inventory stored at any leased premises or warehouse for
which a landlord’s or warehouseman’s agreement, in form and substance reasonably
satisfactory to the Collateral Agent, is in effect and which leased premises or
warehouse is so indicated by an asterisk on Schedule III hereto, or otherwise
specified by such Grantor in writing to the Collateral Agent (and upon
notification to the Collateral Agent of such additional leased premises or
warehouse, Schedule III shall be automatically amended to include such other
leased premises or warehouse with an asterix designation).

 

(d) The Pledged Shares pledged by such Grantor hereunder have been duly
authorized and validly issued and are fully paid and non-assessable. The Pledged
Debt pledged by such Grantor hereunder has been duly authorized, authenticated
or issued and delivered, is the legal, valid and binding obligation of the
issuers thereof, is evidenced by one or more promissory notes (which notes have
been delivered to the First Lien Collateral Agent) and is not in default.

 

(e) The Initial Pledged Shares constitute the percentage of the issued and
outstanding shares of stock of the issuers thereof indicated on Schedule I
hereto as of the date hereof. The Initial Pledged Debt constitutes all of the
outstanding indebtedness owed to such Grantor by the issuers thereof and is
outstanding, as of the date hereof, in the principal amount indicated on
Schedule I hereto as of the date hereof.

 

(f) All of the investment property owned by such Grantor as of the date hereof
is listed on Schedule I hereto.

 

(g) The Assigned Agreements to which such Grantor is a party, true and complete
copies of which (other than the Hedge Agreements) have been furnished to each
Secured Party, have been duly authorized, executed and delivered by all parties
thereto, are in full force and effect and are binding upon and enforceable
against all parties thereto in accordance with their terms. There exists no
default under any Assigned Agreement to which such Grantor is a party by any
party thereto. Each Grantor shall use its reasonable best efforts to obtain, (x)
on or prior to 120 days from the date hereof, a consent from each party to the
Assigned Agreements listed on Part A to Schedule II hereto to which such Grantor
is a party and (y) within 120 days of delivery of the Supplemental List, a
consent from

 

12



--------------------------------------------------------------------------------

each party to the Assigned Agreements listed therein to which such Grantor is a
party (provided, that the Collateral Agent may, in its sole discretion, waive
the requirements of this provision with respect to any such Assigned Agreement),
all in substantially the form of Exhibit B hereto or otherwise in form and
substance reasonably satisfactory to the Collateral Agent, to the assignment of
the Agreement Collateral to the Collateral Agent pursuant to this Agreement.
Nothing herein shall be construed to require any Grantor to give additional
consideration of any kind under any Assigned Agreement in connection with
obtaining of any consents under this Section 8(g).

 

(h) All filings and other actions necessary or desirable to perfect and protect
the security interest in the Collateral of such Grantor created under this
Agreement have been duly made or taken and are in full force and effect or have
been delivered to the Collateral Agent for filing or other appropriate action,
and this Agreement creates in favor of the Collateral Agent for the benefit of
the Secured Parties a valid and, when such filings and other actions have been
completed, perfected second priority security interest in the Collateral of such
Grantor, securing the payment of the Secured Obligations, subject to the Loan
Documents as defined in the First Lien Credit Agreement and subject to the
Intercreditor and Subordination Agreement.

 

(i) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the grant by such Grantor of the pledge and security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the pledge and
security interest created hereunder (including the priority of such pledge or
security interest), except for the filing of financing statements and amendments
to financing statements under the Uniform Commercial Code, which financing
statements and amendments to financing statements have been or will be duly
filed and are or will be in full force and effect, the recordation of the
Intellectual Property Security Agreements referred to in Section 13(f) with the
U.S. Patent and Trademark Office and the U.S. Copyright Office, which agreements
and any amendments thereto have been or will be duly recorded and are or will be
in full force and effect, the actions described in Section 4 with respect to
Security Collateral, which actions have been or will be taken and are or will be
in full force and effect, and the actions contemplated by the Credit Agreement
or (iii) the exercise by the Collateral Agent of its voting or other rights
provided for in this Agreement or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with the
disposition of any portion of the Security Collateral by laws affecting the
offering and sale of securities generally.

 

(j) The Inventory that has been produced or distributed by such Grantor has been
produced in compliance with all requirements of applicable law, including,
without limitation, the Fair Labor Standards Act.

 

(k) As to itself and its Intellectual Property Collateral:

 

13



--------------------------------------------------------------------------------

(i) The rights of such Grantor in or to the Intellectual Property Collateral do
not conflict with, misappropriate or infringe upon the intellectual property
rights of any third party, and no claim has been asserted that the use of such
Intellectual Property Collateral does or may infringe upon the intellectual
property rights of any third party.

 

(ii) Such Grantor is the exclusive owner of the entire and unencumbered right,
title and interest in and to the Intellectual Property Collateral and is
entitled to use all such Intellectual Property Collateral without limitation,
subject only to the license terms of the Licenses.

 

(iii) The Intellectual Property Collateral set forth on Schedule V hereto
includes all of the patents, patent applications, trademark registrations and
applications, copyright registrations and applications and Licenses, other than
commercial off-the-shelf software licenses, owned by such Grantor, except as
permitted under the Credit Agreement or the First Lien Credit Agreement.

 

(iv) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part and, to the best of such
Grantor’s knowledge, is valid and enforceable. Such Grantor is not aware of any
uses of any item of Intellectual Property Collateral that could be expected to
lead to such item becoming invalid or unenforceable.

 

(v) Such Grantor has made or performed all commercially reasonable filings,
recordings and other acts and has paid all required fees and taxes to maintain
and protect its interest in each and every material item of Intellectual
Property Collateral in full force and effect throughout the world, and to
protect and maintain its interest therein, including without limitation, any
recordation of any of its interests in the Patents and Trademarks with the U.S.
Patent and Trademark Office and in corresponding national and international
patent offices, and any recordation of any of its interests in the Copyrights
with the U.S. Copyright Office and in corresponding national and international
copyright offices. Such Grantor has used commercially reasonable statutory
notice in connection with its use of each material patent, trademark and
copyright of the Intellectual Property Collateral.

 

(vi) No action, suit, investigation, litigation or proceeding has been asserted
or is pending or, to the best of such Grantor’s knowledge, threatened against
such Grantor (i) based upon or challenging or seeking to deny or restrict the
use of any of the Intellectual Property Collateral or (ii) alleging that any
services provided by, processes used by, or products manufactured or sold by,
such Grantor infringe upon or misappropriate any patent, trademark, copyright or
any other proprietary right of any third party. To the best of such Grantor’s
knowledge, no Person is engaging in any activity that infringes upon or
misappropriates the Intellectual Property Collateral or upon the rights of such
Grantor therein. Except as set forth on Schedule V hereto, such Grantor has not

 

14



--------------------------------------------------------------------------------

granted any license, release, covenant not to sue, non-assertion assurance or
other right to any Person with respect to any part of the Intellectual Property
Collateral. The consummation of the transactions contemplated by the Loan
Documents shall not result in the termination or impairment of any of the
Intellectual Property Collateral.

 

(vii) With respect to each License: (A) such License is valid and binding and in
full force and effect and represents the entire agreement between the respective
licensor and licensee with respect to the subject matter of such License; (B)
such License shall not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interest granted herein, nor shall the grant of such rights and interest
constitute a breach or default under such License or otherwise give the licensor
or licensee a right to terminate such License; (C) such Grantor has not received
any notice of termination or cancellation under such License; (D) such Grantor
has not received any notice of a breach or default under such License, which
breach or default has not been cured; (E) such Grantor has not granted to any
other third party any rights, adverse or otherwise, under such License (except
to the extent that sublicensing is permitted); and (F) neither such Grantor nor
any other party to such License is in breach or default in any material respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under such License.

 

(viii) To the best of such Grantor’s knowledge, (A) none of the Trade Secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person other than such Grantor; (B)
no employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property Collateral.

 

SECTION 9. Further Assurances.

 

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
such Grantor shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor shall promptly, with
respect to Collateral of such Grantor: (i) mark conspicuously each chattel paper
included in Receivables and, at the request of the Collateral Agent, each of its

 

15



--------------------------------------------------------------------------------

records pertaining to such Collateral with a legend, in form and substance
reasonably satisfactory to the Collateral Agent, indicating that such chattel
paper or Collateral is subject to the security interest granted hereby; (ii) if
any such Collateral shall be evidenced by a promissory note or other instrument
or chattel paper, deliver and pledge to the Collateral Agent hereunder such note
or instrument or chattel paper duly indorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance reasonably
satisfactory to the Collateral Agent; (iii) file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Collateral Agent may request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; (iv) deliver and pledge to the Collateral Agent for the
benefit of the Secured Parties certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank; and (v) deliver to the Collateral Agent evidence that
all other action that the Collateral Agent may deem reasonably necessary or
desirable in order to perfect and protect the security interest created by such
Grantor under this Agreement has been taken.

 

(b) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Collateral of such Grantor. A photocopy or other reproduction of
this Agreement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.

 

(c) Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral of
such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.

 

SECTION 10. As to Equipment and Inventory.

 

(a) Intentionally omitted.

 

(b) Each Grantor shall cause the Equipment of such Grantor to be maintained and
preserved in good working order and condition, ordinary wear and tear excepted,
and shall forthwith, or in the case of any loss or damage to any of such
Equipment as soon as practicable after the occurrence thereof, make or cause to
be made all repairs, replacements and other improvements in connection therewith
that are necessary or desirable to such end. Each Grantor shall promptly furnish
to the Collateral Agent a statement respecting any loss or damage exceeding
$500,000 to any of the Equipment or Inventory of such Grantor.

 

(c) Each Grantor shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including, without limitation, claims for labor, materials and supplies)
against, the Equipment and Inventory of such Grantor provided, however, that
such Grantor shall not be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good

 

16



--------------------------------------------------------------------------------

faith and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

 

SECTION 11. Insurance.

 

(a) Each Grantor shall, at its own expense, maintain insurance with respect to
the Equipment and Inventory (it being understood that Equipment and Inventory
shall not include fiber optic cables) of such Grantor with responsible and
reputable insurance companies or associations in such amounts, and against such
risks as is usually carried by companies engaged in similar business and owning
similar properties in the same general area in which such Grantor operates. Each
policy of each Grantor for liability insurance shall (i) name such Grantor and
the Collateral Agent as insured parties thereunder (without any representation
or warranty by or obligation upon the Collateral Agent) as their interests may
appear, (ii) contain the agreement by the insurer that any loss thereunder shall
be payable to the Collateral Agent notwithstanding any action, inaction or
breach of representation or warranty by such Grantor, (iii) provide that there
shall be no recourse against the Collateral Agent for payment of premiums or
other amounts with respect thereto and (iv) provide that at least 10 days’ prior
written notice of cancellation or of lapse shall be given to the Collateral
Agent by the insurer. Each Grantor shall, if so requested by the Collateral
Agent, deliver to the Collateral Agent original or duplicate policies of such
insurance and, as often as the Collateral Agent may reasonably request, a report
of a reputable insurance broker with respect to such insurance. Further, each
Grantor shall, at the request of the Collateral Agent, duly execute and deliver
instruments of assignment of such insurance policies to comply with the
requirements of Section 10 and cause the insurers to acknowledge notice of such
assignment.

 

(b) Reimbursement under any liability insurance maintained by any Grantor
pursuant to this Section 11 may be paid directly to the Person who shall have
incurred liability covered by such insurance. In case of any loss involving
damage to Equipment or Inventory when no Event of Default shall have occurred
and be continuing, the applicable Grantor shall make or cause to be made the
necessary repairs to or replacements of such Equipment or Inventory, and any
proceeds of insurance properly received by or released to such Grantor shall be
used by such Grantor, except as otherwise required by the First Lien Credit
Agreement, to pay or to reimburse for the costs of such repairs or replacements.

 

(c) So long as no Event of Default shall have occurred and be continuing, all
insurance payments received by the Collateral Agent in connection with any loss,
damage or destruction of any Inventory or Equipment shall be released, subject
to the provisions of Section 2.05(b)(ii) of the Credit Agreement, by the
Collateral Agent to the applicable Grantor for the repair, replacement or
restoration thereof.

 

17



--------------------------------------------------------------------------------

SECTION 12. Place of Perfection; Records; Collection of Receivables.

 

(a) Each Grantor shall keep its jurisdiction of organization, and originals of
the Assigned Agreements to which such Grantor is a party and all originals of
all chattel paper that evidence Receivables of such Grantor, at the location
therefor specified in Section 8(a) or, upon 30 days’ prior written notice to the
Collateral Agent, at such other location in a jurisdiction where all actions
required by Section 9 shall have been taken with respect to the Collateral of
such Grantor (and, upon the taking of such action in such jurisdiction, Schedule
IV hereto shall be automatically amended to include such other location). Each
Grantor shall hold and preserve its records relating to the Collateral, the
Assigned Agreements and chattel paper and shall permit representatives of the
Collateral Agent at any time during normal business hours to inspect and make
abstracts from such records and other documents.

 

(b) Except as otherwise provided in this subsection (b), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Receivables. In connection with such collections, such
Grantor may take such action as such Grantor may deem necessary or advisable to
enforce collection of the Receivables; provided, however, that the Collateral
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default and upon written notice to such Grantor of
its intention to do so, to notify the Obligors under any Receivables of the
assignment of such Receivables to the Collateral Agent and to direct such
Obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Collateral Agent and, upon such notification and at
the expense of such Grantor, to enforce collection of any such Receivables, and
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done. After receipt by
any Grantor of the notice from the Collateral Agent referred to in the proviso
to the preceding sentence, (i) all amounts and proceeds (including instruments)
received by such Grantor in respect of the Receivables of such Grantor shall be
received in trust for the benefit of the Collateral Agent hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent in the same form as so received (with any necessary
indorsement) to be deposited in the Collateral Account and either (A) released
to such Grantor on the terms set forth in Section 7 so long as no Event of
Default shall have occurred and be continuing or (B) if any Event of Default
shall have occurred and be continuing, applied as provided in Section 21(b) and
(ii) such Grantor shall not adjust, settle or compromise the amount or payment
of any Receivable, release wholly or partly any Obligor thereof, or allow any
credit or discount thereon. No Grantor shall permit or consent to the
subordination of its right to payment under any of the Receivables to any other
indebtedness or obligations of the Obligor thereof.

 

SECTION 13. As to Intellectual Property Collateral.

 

(a) Each Grantor agrees to take, at its expense, all necessary steps that such
Grantor shall have determined are commercially reasonable in the conduct of such
Grantor’s business with respect to each item of its Intellectual Property
Collateral,

 

18



--------------------------------------------------------------------------------

including, without limitation, in the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other governmental authority, to (i) maintain the
validity and enforceability of such Intellectual Property Collateral and
maintain such Intellectual Property Collateral in full force and effect and (ii)
pursue the registration and maintenance of patent, trademark or copyright
registration or application now or hereafter included in the Intellectual
Property Collateral of such Grantor, including, without limitation, the payment
of required fees and taxes, the filing of responses to office actions issued by
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and 15 of the U.S. Trademark Act, the
filing of divisional, continuation, continuation-in-part, reissue and renewal
applications or extensions, the payment of maintenance fees and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. No Grantor shall discontinue use
of or otherwise abandon any Intellectual Property Collateral, or abandon any
right to file an application for letters patent, trademark or copyright, unless
such Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property Collateral is no longer desirable in
the conduct of such Grantor’s business and that the loss thereof would not be
reasonably likely to have a Material Adverse Effect, in which case, with respect
to any material item of Intellectual Property Collateral so abandoned, such
Grantor shall give reasonable notice of any such abandonment to the Collateral
Agent.

 

(b) Each Grantor agrees promptly to notify the Collateral Agent if such Grantor
learns (i) that any material item of the Intellectual Property Collateral may
have become abandoned, placed in the public domain, invalid or unenforceable, or
of any adverse determination or development regarding such Grantor’s ownership
of any material item of the Intellectual Property Collateral or its right to
register the same or to keep and maintain and enforce the same, or (ii) of any
adverse determination or the institution of any proceeding (including, without
limitation, the institution of any proceeding in the U.S. Patent and Trademark
Office or any court) regarding any material item of the Intellectual Property
Collateral.

 

(c) In the event that any Grantor becomes aware that any material item of the
Intellectual Property Collateral is being infringed or misappropriated by a
third party and communicates such awareness to such third party, such Grantor
shall reasonably notify the Collateral Agent and shall take such actions, at its
expense, as such Grantor deems reasonable and appropriate under the
circumstances to protect such Intellectual Property Collateral, including,
without limitation, suing for infringement or misappropriation and for an
injunction against such infringement or misappropriation.

 

(d) Each Grantor shall use commercially reasonable statutory notice in
connection with its use of each material item of its Intellectual Property
Collateral. Except as set forth in Section 13(a), no Grantor shall do or permit
any act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse or become invalid or unenforceable or placed in the public
domain.

 

19



--------------------------------------------------------------------------------

(e) Each Grantor shall take all steps which it deems reasonable and appropriate
under the circumstances to preserve and protect each item of its Intellectual
Property Collateral, including, without limitation, maintaining the quality of
any and all products or services offered or provided under any of the
Trademarks, consistent with the quality of the products and services as of the
date hereof, and taking all steps necessary to ensure that all licensed users of
any of the Trademarks use such consistent standards of quality.

 

(f) With respect to its Intellectual Property Collateral, each Grantor agrees to
execute an agreement, in substantially the form set forth in Exhibit C hereto
(an “Intellectual Property Security Agreement”), for recording the security
interest granted hereunder to the Collateral Agent in such Intellectual Property
Collateral with the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authorities necessary to perfect the security
interest hereunder in such Intellectual Property Collateral.

 

(g) Each Grantor agrees that, should it obtain an ownership interest in any item
of the type set forth in Section 1(g) which is not on the date hereof a part of
the Intellectual Property Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 1 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual Property and, in the case of
trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Intellectual Property Collateral
subject to the terms and conditions of this Agreement with respect thereto,
(iii) with respect to only material items of After-Acquired Intellectual
Property, such Grantor shall give written notice thereof to the Collateral Agent
in accordance herewith every calendar quarter and (iv) with respect to
registrations and applications for registration of such After-Acquired
Intellectual Property which are registered or filed with the U.S. Patent and
Trademark Office, U.S. Copyrights Office or order governmental authorities, such
Grantor shall execute and deliver to the Collateral Agent an IP Security
Agreement Supplement covering such After-Acquired Intellectual Property as
“Additional Collateral” thereunder and as defined therein, and shall record such
IP Security Agreement Supplement with the U.S. Patent and Trademark Office, the
U.S. Copyright Office and any other governmental authorities necessary to
perfect the security interest hereunder in such After-Acquired Intellectual
Property.

 

SECTION 14. Voting Rights; Dividends; Etc.

 

(a) So long as no Event of Default shall have occurred and be continuing:

 

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor shall not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral or any part
thereof.

 

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral

 

20



--------------------------------------------------------------------------------

of such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that any and
all:

 

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

 

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and

 

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral,

 

shall be, and shall be forthwith delivered to the Collateral Agent to hold as
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the First Lien Collateral Agent, be segregated from the other
property or funds of such Grantor and be forthwith delivered to the First Lien
Collateral Agent as Security Collateral in the same form as so received (with
any necessary indorsement).

 

(iii) The First Lien Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.

 

(b) Upon the occurrence and during the continuance of an Event of Default:

 

(i) All rights of each Grantor (x) to exercise or refrain from exercising the
voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to such Grantor by the
First Lien Collateral Agent, cease and (y) to receive the dividends, interest
and other distributions that it would otherwise be authorized to receive and
retain pursuant to Section 14(a)(ii) shall automatically cease, and all such
rights shall thereupon become vested in the First Lien Collateral Agent, which
shall thereupon have the sole right to exercise or refrain from exercising such
voting and other consensual rights and to receive and hold as Security
Collateral such dividends, interest and other distributions.

 

21



--------------------------------------------------------------------------------

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 14(b) shall
be received in trust for the benefit of the First Lien Collateral Agent, shall
be segregated from other funds of such Grantor and shall be forthwith paid over
to the First Lien Collateral Agent as Security Collateral in the same form as so
received (with any necessary indorsement).

 

(iii) The First Lien Collateral Agent shall be authorized to send to each
Securities Intermediary or Commodity Intermediary as defined in and under any
Control Agreement a notice of exclusive control under such Control Agreement.

 

SECTION 15. As to the Assigned Agreements.

 

(a) Each Grantor shall at its expense:

 

(i) perform and observe all terms and provisions of the Assigned Agreements to
be performed or observed by it, maintain the Assigned Agreements to which it is
a party in full force and effect, enforce the Assigned Agreements to which it is
a party in accordance with the terms thereof and take all such action to such
end as may be reasonably requested from time to time by the Collateral Agent
except where the failure to do so would not have a Material Adverse Effect; and

 

(ii) and from time to time (A) furnish to the Collateral Agent such information
and reports regarding the Assigned Agreements and such other Collateral of such
Grantor as the Collateral Agent may reasonably request and (B) upon request of
the Collateral Agent, make to each other party to any Assigned Agreement to
which it is a party such demands and requests for information and reports or for
action as such Grantor is entitled to make thereunder.

 

(b) Each Grantor agrees that it shall not, except to the extent otherwise
permitted under the Credit Agreement:

 

(i) cancel or terminate any Assigned Agreement to which it is a party or consent
to or accept any cancellation or termination thereof;

 

(ii) amend, amend and restate, supplement or otherwise modify any such Assigned
Agreement or give any consent, waiver or approval thereunder;

 

(iii) waive any default under or breach of any such Assigned Agreement; or

 

(iv) take any other action in connection with any such Assigned Agreement that
would impair the value of the interests or rights of such Grantor thereunder or
that would impair the interests or rights of any Secured Party.

 

22



--------------------------------------------------------------------------------

(c) Each Grantor hereby consents on its own behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Collateral Agent for benefit of
the Secured Parties of each Assigned Agreement to which it is a party by any
other Grantor hereunder.

 

SECTION 16. Payments Under the Assigned Agreements.

 

(a) Each Grantor agrees, and as part of the consents such Grantor has agreed to
request pursuant to Section 8(g) will request each other party to each Assigned
Agreement which is the subject of such consent to agree, that, upon the
occurrence and during the continuance of an Event of Default, all payments due
or to become due under or in connection with such Assigned Agreement shall be
made directly to the Collateral Account.

 

(b) All moneys received or collected pursuant to subsection (a) above shall be
(i) released to the applicable Grantor so long as no Event of Default shall have
occurred and be continuing or (ii) if any Event of Default shall have occurred
and be continuing, applied as provided in Section 21(b).

 

SECTION 17. Transfers and Other Liens; Additional Shares.

 

(a) Each Grantor agrees that it shall not (i) sell, assign or otherwise dispose
of, or grant any option with respect to, any of the Collateral, other than
sales, assignments and other dispositions of Collateral, non-exclusive licenses
granted in the ordinary course of business and options relating to Collateral,
permitted under the terms of the Credit Agreement, or (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral of such Grantor
except for the pledge, assignment and security interest created under this
Agreement and Liens permitted under the Credit Agreement or the First Lien
Credit Agreement.

 

(b) Each Grantor agrees that it shall (i) cause each issuer of the Pledged
Shares pledged by such Grantor not to issue any stock or other securities in
addition to or in substitution for the Pledged Shares issued by such issuer,
except to such Grantor, and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities.

 

SECTION 18. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent such Grantor’s attorney-in-fact, with
full authority in the place and stead of such Grantor and in the name of such
Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:

 

(a) to obtain and adjust insurance required to be paid to the Collateral Agent
pursuant to Section 11,

 

23



--------------------------------------------------------------------------------

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

 

(c) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper, in connection with clause (a) or (b) above, and

 

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.

 

SECTION 19. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may, as the Collateral Agent
deems necessary to protect the security interest granted hereunder in the
Collateral or to protect the value thereof, but without any obligation to do so
and without notice, itself perform, or cause performance of, such agreement, and
the expenses of the Collateral Agent incurred in connection therewith shall be
payable by such Grantor under Section 22(b).

 

SECTION 20. The Collateral Agent’s Duties.

 

(a) The powers conferred on the Collateral Agent hereunder are solely to protect
the Secured Parties’ interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.

 

(b) Anything contained herein to the contrary notwithstanding, the Collateral
Agent may from time to time, when the Collateral Agent deems it to be necessary,
appoint one or more subagents (each a “Subagent”) for the Collateral Agent
hereunder with respect to all or any part of the Collateral. In the event that
the Collateral Agent so appoints any Subagent with respect to any Collateral,
(i) the assignment and pledge of such Collateral and the security interest
granted in such Collateral by each Grantor hereunder shall be deemed for
purposes of this Agreement to have been made to such Subagent, in addition to
the Collateral Agent, for the ratable benefit of the Secured Parties, as
security for the Secured Obligations of such Grantor, (ii) such Subagent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent hereunder
with respect to such

 

24



--------------------------------------------------------------------------------

Collateral, and (iii) the term “Collateral Agent,” when used herein in relation
to any rights, powers, privileges, interests and remedies of the Collateral
Agent with respect to such Collateral, shall include such Subagent; provided,
however, that no such Subagent shall be authorized to take any action with
respect to any such Collateral unless and except to the extent expressly
authorized in writing by the Collateral Agent.

 

SECTION 21. Remedies. If any Event of Default shall have occurred and be
continuing, and subject to the Intercreditor and Subordination Agreement:

 

(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all the rights and remedies of a secured party upon default under the N.Y.
Uniform Commercial Code (whether or not the N.Y. Uniform Commercial Code applies
to the affected Collateral) and also may: (i) require each Grantor to, and each
Grantor hereby agrees that it shall at its expense and upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels, at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as the Collateral Agent may
deem commercially reasonable; (iii) occupy any premises owned or leased by any
of the Grantors where the Collateral or any part thereof is assembled or located
for a reasonable period in order to effectuate its rights and remedies hereunder
or under law, without obligation to such Grantor in respect of such occupation;
and (iv) exercise any and all rights and remedies of any of the Grantors under
or in connection with the Assigned Agreements or the Receivables or otherwise in
respect of the Collateral, including, without limitation, any and all rights of
such Grantor to demand or otherwise require payment of any amount under, or
performance of, any provision of the Assigned Agreements, the Receivables. Each
Grantor agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to such Grantor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

 

(b) Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Collateral Agent, be held by the Collateral Agent
as collateral for, and/or then or at any time thereafter applied (after payment
of any amounts payable to the Collateral Agent pursuant to Section 22), in whole
or in part, by the Collateral Agent for the ratable benefit of the Secured
Parties against, all or any part of the Secured Obligations, in the following
manner:

 

25



--------------------------------------------------------------------------------

(i) first, to the Agents for any amounts owing to the Agents pursuant to Section
9.04 of the Credit Agreement or otherwise under the Loan Documents, ratably in
accordance with such respective amounts then owing to the Agents; and

 

(ii) second, to the Lender Parties and the Hedge Banks, respectively, for any
amount then owing to them, in their capacities as such, under the Loan Documents
ratably in accordance with such respective amounts then owing to the Lender
Parties and the Hedge Banks, provided that, for purposes of this Section 21, the
amount owing to any such Hedge Bank pursuant to any Secured Hedge Agreement to
which it is a party (other than any amount theretofore accrued and unpaid) shall
be deemed to be equal to the Agreement Value therefor.

 

Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid to the Borrower.

 

(c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be (i)
received in trust for the benefit of the Collateral Agent, (ii) segregated from
other funds of such Grantor and (iii) forthwith paid over to the Collateral
Agent in the same form as so received (with any necessary indorsement).

 

(d) The Collateral Agent may, without notice to any Grantor except as required
by law and at any time or from time to time, charge, set-off and otherwise apply
all or any part of the Secured Obligations against any funds held in the
Collateral Account or in any deposit account related thereto.

 

(e) In the event of any sale or other disposition of any of the Intellectual
Property Collateral of any Grantor, the goodwill of the business connected with
and symbolized by any Trademarks subject to such sale or other disposition shall
be included therein, and such Grantor shall supply to the Collateral Agent or
its designee such Grantor’s know-how and expertise, and documents and things
relating to any Intellectual Property Collateral subject to such sale or other
disposition, and such Grantor’s customer lists and other records and documents
relating to such Intellectual Property Collateral and to the manufacture,
distribution, advertising and sale of products and services of such Grantor.

 

(f) If the Collateral Agent shall determine to exercise its right to sell all or
any of the Security Collateral of any Grantor pursuant to this Section 21, each
Grantor agrees that, upon request of the Collateral Agent, such Grantor shall,
at its own expense:

 

(i) execute and deliver, and cause each issuer of such Security Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of the Collateral
Agent, advisable to register such Security Collateral under the provisions of
the Securities Act of 1933 (as amended from time to time, the

 

26



--------------------------------------------------------------------------------

“Securities Act”), to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished and to make all amendments and supplements
thereto and to the related prospectus that, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto;

 

(ii) use its best efforts to qualify the Security Collateral under the state
securities or “Blue Sky” laws and to obtain all necessary governmental approvals
for the sale of such Security Collateral, as requested by the Collateral Agent;

 

(iii) cause each such issuer of such Security Collateral to make available to
its security holders, as soon as practicable, an earnings statement that shall
satisfy the provisions of Section 11(a) of the Securities Act;

 

(iv) provide the Collateral Agent with such other information and projections as
may be necessary or, in the opinion of the Collateral Agent, advisable to enable
the Collateral Agent to effect the sale of such Security Collateral; and

 

(v) do or cause to be done all such other acts and things as may be necessary to
make such sale of such Security Collateral or any part thereof valid and binding
and in compliance with applicable law.

 

(g) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 21, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto, prepared pursuant to subsection (f)(i) above; (ii) any information and
projections provided to it pursuant to subsection (f)(iv) above; and (iii) any
other information in its possession relating to such Security Collateral.

 

(h) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by such Grantor to perform any of the covenants contained in subsection (f)
above and, consequently, agrees that, if such Grantor shall fail to perform any
of such covenants, it shall pay, as liquidated damages and not as a penalty, an
amount equal to the value of the Security Collateral on the date the Collateral
Agent shall demand compliance with subsection (f) above.

 

SECTION 22. Indemnity and Expenses.

 

(a) Each Grantor agrees to indemnify, defend, save and hold harmless each
Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses

 

27



--------------------------------------------------------------------------------

(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from any claims by third
parties involving this Agreement (including, without limitation, enforcement of
this Agreement), except to the extent such claim, damage, loss, liability or
expense resulted from such Indemnified Party’s gross negligence or willful
misconduct.

 

(b) Each Grantor shall upon demand pay to the Collateral Agent the amount of any
and all reasonable expenses, including, without limitation, the reasonable fees
and expenses of its counsel and of any experts and agents, that the Collateral
Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from or other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Collateral Agent or the
other Secured Parties hereunder or (iv) the failure by such Grantor to perform
or observe any of the provisions hereof.

 

SECTION 23. Amendments; Waivers; Additional Grantors; Etc.

 

(a) No amendment or waiver of any provision of this Agreement, and no consent to
any departure by any Grantor herefrom, shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which such waiver or consent is given. No failure on the
part of the Collateral Agent or any other Secured Party to exercise, and no
delay in exercising any right hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

 

(b) Upon the execution and delivery by any Person of a security agreement
supplement in substantially the form of Exhibit A hereto (each a “Security
Agreement Supplement”), (i) such Person shall be referred to as an “Additional
Grantor” and shall be and become a Grantor hereunder and each reference in this
Agreement and the other Loan Documents to “Grantor” shall also mean and be a
reference to such Additional Grantor, and (ii) the supplemental Schedules I, II,
III, IV and V attached to each Security Agreement Supplement shall be
incorporated into and become a part of and supplement Schedules I, II, III, IV
and V, respectively, hereto, and the Collateral Agent may attach such
supplemental schedules to such Schedules, and each reference to such Schedules
shall mean and be a reference to such Schedules as supplemented pursuant to each
Security Agreement Supplement.

 

SECTION 24. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopier or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to, in
the case of the Borrower or the Collateral Agent, addressed to it at its address
specified in the Credit Agreement and, in the case of each Grantor other than
the Borrower, addressed to it at its address set forth opposite such Grantor’s
name on the signature pages hereto or on the signature page to the Security
Agreement Supplement pursuant to which it became a party hereto; or, as to any
party, at such other address

 

28



--------------------------------------------------------------------------------

as shall be designated by such party in a written notice to the other parties.
All such notices and other communications shall, when mailed, telegraphed,
telecopied or telexed, be effective when deposited in the mail, delivered to the
telegraph company, telecopied or confirmed by telex answerback, respectively,
addressed as aforesaid; except that notices and other communications to the
Collateral Agent shall not be effective until received by the Collateral Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Security Agreement Supplement or
Schedule hereto shall be effective as delivery of an original executed
counterpart thereof.

 

SECTION 25. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Secured Obligations, (ii) the Termination
Date and (iii) the termination or expiration of all Secured Hedge Agreements,
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Secured Parties and their respective successors, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitment, the Advances owing to it and the Note or Notes,
if any, held by it) to any Eligible Assignee, and such Eligible Assignee shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender Party herein or otherwise, in each case as provided in Section 9.07 of
the Credit Agreement.

 

SECTION 26. Release; Termination.

 

(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor in accordance with the terms of the Loan Documents
(other than sales of Inventory in the ordinary course of business), the
Collateral Agent shall, at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby; provided, however, that (i) at the time of such request and such
release no Event of Default shall have occurred and be continuing, (ii) such
Grantor shall have delivered to the Collateral Agent, at least 10 Business Days
prior to the date of the proposed release, a written request for release
describing the item of Collateral and the terms of the sale, lease, transfer or
other disposition in reasonable detail, including, without limitation, the price
thereof and any expenses in connection therewith, together with a form of
release for execution by the Collateral Agent and a certificate of such Grantor
to the effect that the transaction is in compliance with the Loan Documents and
as to such other matters as the Collateral Agent may request and (iii) the
proceeds of any such sale, lease, transferor other disposition required to be
applied, or any payment to be made in connection therewith, in accordance with
Section 2.05 of the Credit Agreement shall, to the extent so required, be paid
or made to the Collateral Agent when and as required under Section 2.05 of the
Credit Agreement.

 

(b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Termination Date and (iii) the termination or expiration
of all Secured Hedge

 

29



--------------------------------------------------------------------------------

Agreements, the pledge, assignment and security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantor. Upon any such termination, the Collateral Agent shall, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.

 

SECTION 27. Security Interest Absolute. The obligations of each Grantor under
this Agreement are independent of the Secured Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Grantor to enforce this Agreement, irrespective of whether any action is brought
against such Grantor or any other Loan Party or whether such Grantor or any
other Loan Party is joined in any such action or actions. All rights of the
Collateral Agent and the other Secured Parties and the pledge, assignment and
security interest hereunder, and all obligations of each Grantor hereunder,
shall be irrevocable, absolute and unconditional irrespective of, and each
Grantor hereby irrevocably waives (to the maximum extent permitted by applicable
law) any defenses it may now have or may hereafter acquire in any way relating
to, any or all of the following:

 

(a) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents or any other amendment or
waiver of or any consent to any departure from any Loan Document, including,
without limitation, any increase in the Secured Obligations resulting from the
extension of additional credit to any Loan Party or any of its Subsidiaries or
otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Secured Obligations;

 

(d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

 

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Grantor
waiving any duty on the part of the Secured Parties to disclose such
information);

 

30



--------------------------------------------------------------------------------

(g) the failure of any other Person to execute this Agreement or any other
Collateral Document, guaranty or agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations; or

 

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Grantor or any other Grantor or a third party grantor of a
security interest.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

 

SECTION 28. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.

 

SECTION 29. The Mortgage. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling, in the case of fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall be controlling in the case of
all other Collateral.

 

SECTION 30. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

SECTION 31. Intercreditor and Subordination Agreement. Notwithstanding anything
contained herein to the contrary, this Agreement and the rights and obligations
of the parties hereunder are subject to the terms and conditions of the
Intercreditor and Subordination Agreement.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

Address for Notices:

   INTERSTATE FIBERNET, INC.

1791 O.G. Skinner Drive

              

West Point, GA 31833

              

Attention: Douglas Shumate

   By:        /s/ Douglas A. Shumate


--------------------------------------------------------------------------------

              Name:   

Douglas A. Shumate

              Title:   

Senior Vice President/Chief

Financial Officer

Address for Notices:

   ITC ^DELTACOM, INC.

1791 O.G. Skinner Drive

              

West Point, GA 31833

              

Attention: Douglas Shumate

   By:        /s/ Douglas A. Shumate


--------------------------------------------------------------------------------

              Name:   

Douglas A. Shumate

              Title:   

Senior Vice President/Chief

Financial Officer

Address for Notices:

   ITC ^DELTACOM COMMUNICATIONS, INC.

1791 O.G. Skinner Drive

              

West Point, GA 31833

              

Attention: Douglas Shumate

   By:        /s/ Douglas A. Shumate


--------------------------------------------------------------------------------

              Name:   

Douglas A. Shumate

              Title:   

Senior Vice President/Chief

Financial Officer

Address for Notices:

   DELTACOM INFORMATION SYSTEMS, INC.

1791 O.G. Skinner Drive

              

West Point, GA 31833

              

Attention: Douglas Shumate

   By:        /s/ Douglas A. Shumate


--------------------------------------------------------------------------------

              Name:   

Douglas A. Shumate

              Title:   

Senior Vice President/Chief

Financial Officer

 

32



--------------------------------------------------------------------------------

Address for Notices:

 

BUSINESS TELECOM, INC.

1791 O.G. Skinner Drive

           

West Point, GA 31833

           

Attention: Douglas Shumate

 

By:

 

    /s/ Douglas A. Shumate

--------------------------------------------------------------------------------

       

    Name:

 

Douglas A. Shumate

       

    Title:

 

Senior Vice President/Chief

Financial Officer

Address for Notices:

 

BTI TELECOM CORP.

1791 O.G. Skinner Drive

           

West Point, GA 31833

           

Attention: Douglas Shumate

 

By:

 

    /s/ Douglas A. Shumate

--------------------------------------------------------------------------------

       

    Name:

 

Douglas A. Shumate

       

    Title:

 

Senior Vice President/Chief

Financial Officer

Address for Notices:

 

BUSINESS TELECOM OF VIRGINIA, INC.

1791 O.G. Skinner Drive

           

West Point, GA 31833

           

Attention: Douglas Shumate

 

By:

 

    /s/ Douglas A. Shumate

--------------------------------------------------------------------------------

       

    Name:

 

Douglas A. Shumate

       

    Title:

 

Senior Vice President/Chief

Financial Officer

 

33